DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6256813 issued to Aaron.

Regarding claim 1,
 Aaron discloses a crib (Aaron: FIG. 1 (20)) comprising: a first and second side, that each include a perimeter support having a bottom portion, a top portion, and first and second side portions, (Aaron: see annotated figure below) wherein the perimeter support supports a breathable material therebetween, (Aaron: col. 2 lines 62-67 and FIG. 1 (40)) third and fourth sides; wherein the first, second, third and fourth sides define an interior; a lateral support member extending between first and second side portions that further supports the breathable material in a position within the perimeter support and attached to the perimeter support (Aaron: FIG. 1 see annotated figure below wherein the lateral support member extends between the first and second side portions, reinforces the breathable material, and is attached to the perimeter support, refer also to col. 4 lines 5-7, and FIG. 4 wherein any one of the supports may be the structural support to adequately support the mesh (40) within the crib.) a mattress platform (Aaron: FIG. 1 (32)) positioned in the interior and movable between a first position proximate the lateral support member and a second position proximate the bottom portion of the perimeter support.  (Aaron: see FIG. 1 and FIG. 9 the different positions of (32) see also col. 3 lines 57-61)

    PNG
    media_image1.png
    558
    846
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C ORTIZ/Examiner, Art Unit 3673